  Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 1 of 34 PageID #:1702




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

GEORGE CAVELLE,                               )
                                              )
       Plaintiff,                             )
                                              )    Civil Action No. 1:17-cv-5409
       v.                                     )
                                              )    Jury Trial Demanded
CHICAGO TRANSIT AUTHORITY,                    )
and DORVAL R. CARTER, JR,                     )
                                              )
Defendants.                                   )

                            FIRST AMENDED COMPLAINT

       Plaintiff, George Cavelle (“Cavelle”), through his undersigned attorneys, for his

complaint against Defendants, Chicago Transit Authority (the “CTA”), and Dorval R.

Carter, Jr. (“Carter”), states as follows:

                                       Introduction

       1.     This action arises out of the malicious and intentional conduct of the CTA’s

president Dorval Carter, Jr. who set out to ruin Cavelle’s life and career prospects.

During nearly 20 years of dedicated and faithful service to the CTA, Cavelle was a model

employee who rose through the ranks from an entry-level worker responsible for rail car

repairs and maintenance to become Chief Transit Operating Officer at the CTA. Despite

his excellent track record and the myriad contributions he made to the CTA during his

tenure, Cavelle’s career came to an abrupt and unceremonious end in August 2015,

almost immediately after Carter became President of the CTA. Cavelle’s was a political

casualty of the new Carter regime, but the injury became far more serious thereafter.

       2.     Beyond forcing Cavelle’s resignation at the CTA, Carter and the CTA set

out to interfere with and ultimately ruin Cavelle’s reputation and ability to earn a living



                                             -1-
  Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 2 of 34 PageID #:1703




in the transit industry by publicizing falsehoods about his character and trustworthiness,

his ability to meet the demands of his chosen profession, and the basis for his forced

resignation at the CTA. In particular, in August 2016—a year after his resignation—

Cavelle was offered and accepted a position with King County Metro Transit, the transit

agency serving the Seattle, Washington area. Upon hearing the news of Cavelle’s hiring,

Carter, using his contacts and influence in the transit industry, sought out and informed

high-ranking members of King County Metro Transit that Cavelle had been fired for

stealing from the CTA—an intentionally and demonstrably false statement. Upon

hearing from Carter as President of the CTA, King County Metro Transit informed

Cavelle that its offer of employment was being rescinded. Cavelle has been unable to

secure a position with the same compensation package as the King County Metro Transit

position since Carter’s and the CTA’s false statements about Cavelle.

       3.     As outlined more fully below, Defendants’ conduct was intentional,

malicious, and without justification. Cavelle seeks damages, including punitive damages,

through this action.

                         The Parties, Jurisdiction, and Venue

       4.     George Cavelle is a citizen of the State of Florida.

       5.     The CTA is a municipal corporation organized under the laws of the State

of Illinois with its principal place of business in Cook County, Illinois.

       6.     Carter is the president of the CTA and a citizen of the State of Illinois.

       7.     This Court has original jurisdiction under 28 U.S.C. § 1332(a) because the

amount in controversy exceeds $75,000.00, exclusive of interest and costs, and is between

citizens of different states.




                                            -2-
  Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 3 of 34 PageID #:1704




      8.     Venue is proper in this Court under 28 U.S.C. § 1391 because this is a

district in which a substantial part of the events or omissions giving rise to the claims

occurred.

                   Cavelle’s Employment History with the CTA

      9.     Cavelle began his career with the CTA over twenty years ago, in 1996,

working in the Rail Maintenance department maintaining rail cars and other vehicles

and assisting with operations. Though hard work, dedication, and self-sacrifice, Cavelle

ascended the ranks within the CTA, despite the turbulence and uncertainty of

approximately seven regime changes that inevitably followed the different political

figures and administrations that ran and controlled the CTA.

      10.    In 2015, Cavelle was promoted to Chief Transportation Operations Officer

by then CTA president Forest Claypool (“Claypool”). Cavelle was promoted ahead of

many more senior candidates who were connected to the CTA’s former leadership before

Claypool became president. Cavelle’s promotion, although meritorious, did not please

senior members who had worked either with or directly for Mr. Carter in his previous

time at the CTA.

      11.    The Claypool administration was known as a no-nonsense administration.

Claypool launched various initiatives to clean up the CTA both operationally and fiscally.

Numerous CTA employees who failed to show for work, violated safety standards or

generally broke the rules were fired on Claypool’s watch. In fact, between 2011 and 2014,

the Claypool administration dismissed approximately 900 CTA employees.

      12.    Cavelle’s mandate from the Claypool administration was to bring

efficiency, fiscal discipline, and budgetary restraint to CTA transit operations, a charge




                                           -3-
  Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 4 of 34 PageID #:1705




he took seriously and pursued vigorously. Cavelle’s decisions and initiatives, though

financially beneficial for the CTA, caused internal upheaval and abandoned many

decades-old institutionalized inefficiencies that Cavelle identified within the CTA.



            Regime Change at the CTA and Cavelle’s Forced Resignation

      13.      In April of 2015, Claypool left the CTA to become Mayor Rahm Emanuel’s

Chief of Staff. Shortly thereafter, Carter was installed as Claypool’s successor. Carter

joined the CTA from the Department of Transportation in Washington D.C., although he

had worked at the CTA for many years before he joined the Department of

Transportation and was thus no stranger to the CTA or its internal politics.

      14.      Upon his return to the CTA, Carter was not shy about reshuffling the

ranks—demoting or promoting certain personnel as he saw fit—in order to insure that

his administration was staffed with individuals that were loyal to him, that he could

trust, and spoke favorably of his management style and leadership experience.

      15.      Cavelle did not fit Carter’s bill and was an early political casualty of the

Carter administration. Specifically, in August 2015, Carter’s Chief of Staff, Sylvia Garcia

(“Garcia”), and CTA counsel, Brad Jansen (“Jansen”), summoned Cavelle to Carter’s

office and informed him—without any prior notice and for no stated reason—that he was

being removed from his position as Chief Transportation Operating Officer, effective

immediately.

      16.      Cavelle advised Garcia that he had been employed by the CTA for 19.5

years and that his separation before 20 years of service could have a significant, adverse

impact on his pension benefits, which he had worked very hard to earn. In order to avoid




                                            -4-
  Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 5 of 34 PageID #:1706




that scenario, Cavelle advised that he was willing to work in a maintenance facility or

take a demotion in order to stay affiliated with the CTA and to prove his value to the

CTA. Cavelle stated that he was aware that this accommodation had been made for

several other high-ranking personnel in the past and that he had knowledge of it because

in some cases he was instructed to facilitate the accommodation.

      17.    Garcia denied the request and advised Cavelle that his separation from the

CTA needed to be finalized that day and that he needed to leave the CTA premises

immediately. Cavelle was nonetheless advised that he could refer to his departure from

the CTA as a resignation.

      18.    Recognizing the inequities of the situation, the CTA’s Director of Security,

James Keating (“Keating”) said there was no need for Cavelle to be marched out of the

building during work hours. Garcia was nevertheless adamant that Cavelle be walked

out of the building to the point of aggressively debating the issue with Keating.

      19.    In order to avoid publicly humiliating Cavelle, Keating offered to return

with Cavelle the next day, a Saturday, to permit Cavelle to gather his personal effects

and allow for a more reasonable and dignified departure.

      20.    Garcia relented. The parties agreed that Cavelle would tender his

resignation that day and return the following day in order to pack his personal effects

and leave the building under security escort.

      21.    Shortly after Cavelle tendered his resignation, Carter immediately and

publicly announced Cavelle’s separation and thanked Cavelle for his years of service and

dedication to the CTA.




                                           -5-
  Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 6 of 34 PageID #:1707




       22.    The following day, Saturday, August 29, 2015, Cavelle returned to the CTA

as promised with his assistant and Keating. They moved as much of Cavelle’s personal

files and effects, which had accumulated over 19 plus years, as they could into boxes and

packed those boxes into Cavelle’s car and his assistant’s car. Cavelle inauspiciously

departed the building saying goodbye only to Keating and his assistant.

       23.    Cavelle did not make specific plans with his assistant to get his personal

effects out of her car, but he informed her that he was going to a friend’s house in Fox

Lake to reflect on what had happened, clear his mind, and plan a path forward.

       24.    Cavelle left for Fox Lake the following day.

                                  The Holiday Train Fund

       25.    Several days after his resignation from the CTA, Cavelle received a call

from his assistant on his cell phone. She advised him that “they” were looking for the

Holiday Train Fund file but could not locate it.

       26.    The Holiday Train Fund was an annual fundraiser run by the CTA

employees to support a small charitable cause. Employees at the CTA typically collected

a few thousand dollars in cash and checks. The fund was generally maintained in its own

account, but due to a transition between banks was being kept in a file in Cavelle’s office

at the time of his resignation.

       27.    Cavelle told his assistant where he believed the Holiday Train Fund file

was located. She advised him that it was not in the file cabinet. Cavelle told her it could

have been inadvertently removed while they were boxing his personal effects and loading

them into their cars.




                                           -6-
  Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 7 of 34 PageID #:1708




       28.    Cavelle asked her to look in the materials in her car and he would do the

same when he returned that weekend, as the boxes had been hurriedly stored before he

left for Fox Lake.

                 The CTA Creates and Publishes a Wanted Poster

       29.    Cavelle’s assistant called again shortly thereafter and told Cavelle that the

search for the Holiday Train Fund was becoming “more serious.” Cavelle, in utter

disbelief, said he would cut his trip short, return to Chicago, and see if the Holiday Train

Fund was among the personal effects and files in the boxes he had stored.

       30.    What Cavelle did not know at the time—and only discovered in February

2017—was that by August 28, 2015, the CTA had created a fugitive-style “wanted” poster

featuring a black and white photograph of Cavelle, and posted them all over CTA

property (the “Wanted Poster”).

       31.    The Wanted Poster states in large bold font at the top, “CTA SECURITY

LOOKOUT BULLETIN,” “Law Enforcement Use Only, Not for Media,” and

“DISMISSED EMPLOYEE.”

       32.    The Wanted Poster includes a photograph of Cavelle and it states below the

photo: “THE ABOVE INDIVIDUAL IS A RECENTLY DISMISSED CTA EMPLOYEE.

IF HE IS OBSERVED ON CTA PROPERTY, CONTACT CTA SECURITY SERVICES

AT (312)***-****. THIS IS FOR INFORMATIONAL PURPOSES ONLY.”

       33.    The poster says, in large capital letters on the bottom border, “CONTACT

PUBLIC TRANSPORTATION 24 Hr. HOTLINE 312-745-4443. NOTIFY JIM HIGGINS

@ CELL (773) 820-1019.” (A copy of the Wanted Poster is attached as Exhibit A.)




                                           -7-
  Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 8 of 34 PageID #:1709




       34.    Cavelle was advised that the posters were put up throughout the interior

of the CTA building, outside the CTA building, and at various depots and other CTA

facilities where Cavelle did not have regular contact, nor access after August 28, 2015.

       35.    On information and belief, CTA does not create and post signage like this

for employees unless there is a risk of violence or other potential criminal activity by the

separated employee against staff or property.

       36.    Nonetheless, following the calls regarding the Holiday Train Fund, Cavelle

and a friend dug through the boxes. They located the Holiday Train Fund file that

evening. Cavelle notified Karen Siementz, Carter’s General Counsel, that the file had

been mistakenly removed but that everything was intact and that he would drop it off at

the CTA the very next morning.

       37.    As promised, on September 1, 2015, Cavelle met Siementz and the general

manager of Payroll, Linda Davis, the next morning on a loading dock at the CTA, as

directed, and gave Siementz the Holiday Train Fund file. Siementz thanked Cavelle and

stated, “Thank you George, just hang in there everything will work out”, after which both

Ms. Siementz and Ms. Davis gave Mr. Cavelle a hug goodbye, and nothing further was

said about the matter.

                Carter Defames Cavelle to Former CTA President

       38.    Two days after Cavelle returned the Holiday Train Fund file to the CTA,

Carter reached out to former CTA President Frank Kruesi about Mr. Cavelle.

       39.    In the September 3, 2015 email, Carter wrote to Kruesi from his CTA

email account, “FYI. Had the head of operations resign on Friday. Found out today that




                                            -8-
  Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 9 of 34 PageID #:1710




he stole $6,100 from the account that funds the holiday train! Definitely made the right

move.” (A copy of the September 3-5, 2015 email chain is attached as Exhibit B.)

       40.    On September 5, 2015, Kruesi responded to Carter and stated, “Is this

Buford, the guy who came up from nowhere, or Cavelle, the supposed FBI guy? What’s

your follow-up for this guy? If you know that he took $6,100, I’d bet two things: that’s

not all he took and you’re not the only one who knows about it. Act accordingly… It is

good that you’re getting folks you can rely on in the key positions: that will ensure that

you’re the guy actually running the place, and that people know it. That makes things

easier all around.” (Ex. B)

       41.    That evening Carter wrote back to Kruesi and stated:

              Buford was the FBI guy who was made VP over transit operations with no
              experience. We let him go on Thursday. Cavelle was the guy who went
              from a Maintenance manager to head of Ops in like 18 months. Came to
              find out after he left that his entire personal life is falling apart seriously
              heavy drinking [sic.], possible drug use and recently separated from his
              wife [sic.]. His friends are about to do an intervention to try to get him
              help. In any event I’m glad we got him out of CTA. I am looking deeper
              into what he was up to during his time at CTA. He has paid us back the
              $6100 apparently by borrowing money from his friends here at CTA….
              Things are starting to come together as I build a team that I can trust.
              Thanks again for the advice.” (Ex. B)


              Cavelle Lands a Job with King County Metro Transit

       42.    Over the course of the next several months, Cavelle set out to find new

employment with transit agencies throughout the country. With the assistance of an

employment placement firm he was introduced to the transit agency for the Seattle area,

King County Metro Transit, located in the State of Washington.

       43.    Cavelle was extensively vetted through multiple rounds of interviews and

selection procedures, culminating in King County Metro Transit offering Cavelle the



                                            -9-
 Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 10 of 34 PageID #:1711




position as Vehicle Maintenance Manager, a position in which he would oversee 1,500

transit coaches, and 550 non-revenue support vehicles.

       44.    Cavelle countered King County Metro Transit’s offer seeking better

compensation. King County Metro Transit agreed to Cavelle’s demand and offered

Cavelle the position on August 3, 2016. In response to Cavelle accepting the position, the

Deputy General Manager for King County, Nancy Grennan (“Grennan”), wrote to Cavelle

and said, “Whoohoo! Great news. We can recommend some realtors. We have the hope

you can have some time to work a little bit with John Alley, our outgoing VM head . . .

Yeah! . . . And let us know that start date. People here are too excited for words, so this

will be great news.” Id. (August 3, 2016 email from N. Grennan to G. Cavelle, attached

as Exhibit C.)

       45.       On August 5, 2016, King County issued a press release announcing that

the Vehicle Maintenance Head, John Alley, was retiring and that Cavelle, formerly with

the Chicago Transit Authority, was assuming Alley’s position. (See King County Metro

Transit Press Release dated August 5, 2016, attached as Exhibit D.)

     Carter Contacts King County and Interferes with Cavelle’s Contract

       46.    On August 9, 2016, a low level manager at CTA forwarded language from

the King County Metro Transit press release very early in the AM to Donald Bonds, then

Chief Transit Officer, and David Kowalski, special advisor to the President, at CTA. The

language of the press release was then sent to the Chief of Staff, Garcia, from two

separate sources later that morning. By noon, the same day, President Carter had

reached out to representatives in Seattle to discuss Cavelle’s hiring.




                                          - 10 -
 Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 11 of 34 PageID #:1712




      47.    Using his influence and contacts in the transit industry, Carter contacted

the chief executives at Sound Transit and King County Metro Transit.

      48.    Carter told them that Cavelle had misappropriated funds, and after

learning that the funds were missing, Cavelle was asked to repay the funds which he

eventually did.

      49.    Carter told them that Cavelle had been involved in improper relationships

with female employees who were direct reports.

      50.    According to the General Manager at King County Metro Transit, Robert

Gannon, Carter created the impression that Cavelle was asked to leave or be terminated

under a cloud of suspicion.

      51.    Carter advised Gannon that Cavelle could not reapply for employment with

the CTA, which is not true, and further, that if Carter was in Gannon’s position, he would

not hire Cavelle.

      52.    The following day, on August 10, 2016, Grennan informed Cavelle that

King County was rescinding its offer of employment

      53.    Cavelle was in disbelief. He had already started making plans to move out

to Seattle and taking steps to transition and could not understand why in the course of

seven days King County Metro Transit would completely reverse itself.

      54.    Grennan pressed Cavelle why he actually left the CTA. Cavelle reiterated,

as he had stated in his initial interview, that there was a change of leadership, and that

the new president wanted his own administration and his own people in the C-Suite

positions. Cavelle reiterated that he was told there was going to be a change of direction

and he was allowed to resign.




                                          - 11 -
 Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 12 of 34 PageID #:1713




         55.   Grennan then asked Cavelle, “Are you sure you weren’t fired for stealing

from the Holiday Fund?” Cavelle met this inquiry with disbelief. He pointed out that it

was completely inaccurate and that he had an email from Carter announcing his

resignation and congratulating him on his years of service. Cavelle relayed all of the

circumstances surrounding his departure and the Holiday Train Fund—a complete non-

event.

         56.   Grennan asked Cavelle if he still had and could send the email from Carter

announcing his resignation, so she could show it to decision-makers at King County

Metro Transit.

         57.   Cavelle immediately forwarded Carter’s email announcing Cavelle’s

resignation. Cavelle then wrote to Grennan and stated, “I have never done anything to

or mislead the people that work for me or the City of Chicago. I have given 20 years of

dedicated service which included hours and days of volunteer work for the Holiday train

and its employees.” (See August 10, 2016 email chain attached as Exhibit E.)

         58.   Cavelle acknowledged that his initiatives at the CTA may have ruffled

some feathers, “I cannot answer as to why hateful people do what they do and as stated

in my interview I did not make everyone happy with the changes I knew had to be made,”

but insisted that he would always “be dedicated and an honest servant for the people I

provide service for.” (Id.)

         59.   Several hours later, Grennan wrote back to Cavelle and said, “George, This

email is to confirm King County Metro has withdrawn its offer of employment.” Grennan

informed Cavelle that the following press release would issue internally at King County

Metro Transit and solicited any changes he might have, “Unfortunately, we were not able




                                          - 12 -
 Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 13 of 34 PageID #:1714




to secure George Cavelle as our next Vehicle Maintenance Manager, leaving us with the

position vacant at the end of the month. To help aid the transition, we are commencing

with an internal special duty recruitment while we retool our recruitment processes for

the future.” (Id.)

       60.    Cavelle told Grennan how devastating this development was given he had

accepted the offer and taken countless steps, including resigning from his current

employment in order to accept the position at King County Metro Transit.

       61.    Cavelle persisted and asked Grennan what was said that could have caused

this reversal. Grennan told Cavelle that Carter himself called and advised the

management team at King County Metro Transit that Cavelle had been terminated for

stealing from the Holiday Train Fund. According to Grennan, Carter made no mention

of Cavelle’s resignation or the fact that Carter had sent around a well wishes email for

Cavelle.

       62.    Grennan indicated to Cavelle that is why she wanted to see the email, as it

was completely inconsistent with the picture that Carter had painted for the

management team at King County Metro Transit.

       63.    Cavelle told Grennan the information was absolutely false and asked if

there was anything further he could do or anyone he could speak to about the situation.

Grennan told Cavelle that under the circumstances, and given what Carter said, King

County Metro Transit could not move forward with his candidacy.

                                     COUNT I
                 (Tortious Interference with Business Expectancy/
                         Prospective Economic Advantage)




                                          - 13 -
 Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 14 of 34 PageID #:1715




         64.   Plaintiff repeats and realleges paragraphs 1 through 63 as if fully set forth

herein.

         65.   Plaintiff had a reasonable expectation of entering into a valid business

relationship with King County Metro Transit.

         66.   Defendants knew of Plaintiff’s expectancy when they reached out to

multiple King County Metro Transit representatives on multiple occasions after King

County issued its press release that Cavelle had been hired and would be replacing John

Alley.

         67.   Defendants purposefully and intentionally interfered with Plaintiff’s

legitimate expectancy by making false statements about Cavelle as identified above.

         68.   Defendants’ conduct prevented Plaintiff’s legitimate expectancy from

ripening into a valid business relationship.

         69.   Plaintiff has been damaged in his loss of the King County Metro Transit job

and damage to his reputation, resulting from Defendants’ interference.

         WHEREFORE, Plaintiff, George Cavelle, respectfully requests that this Court: (1)

enter judgment in favor of Plaintiff and against Defendants, (2) award Plaintiff all

damages proven at trial, including punitive damages for Defendants’ willful and

malicious conduct, (3) award Plaintiff its costs and attorneys’ fees, and (4) award

Plaintiff all additional relief this Court deems fair and just.

                                      COUNT II
                        (Tortious Interference with Contract)

         70.   Plaintiff repeats and realleges paragraphs 1 through 63 as if fully set forth

herein.




                                           - 14 -
 Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 15 of 34 PageID #:1716




       71.      King County Metro Transit made an offer of employment to Plaintiff and

Plaintiff accepted that offer on August 3, 2016.

       72.      Defendants became aware of Plaintiff’s contract following King County

Metro Transit’s press release on August 5, 2016.

       73.      Defendants intentionally induced a breach and termination of the contract

between Plaintiff and King County Metro Transit by King County Metro Transit.

       74.      The breach by King County Metro Transit was caused by Defendants’

unlawful conduct and false statements surrounding Cavelle, his character, and his

separation from CTA.

       75.      Plaintiff has been damaged as a direct and proximate result of Defendants’

interference.

       WHEREFORE, Plaintiff, George Cavelle, respectfully requests that this Court: (1)

enter judgment in favor of Plaintiff and against Defendants, (2) award Plaintiff all

damages proven at trial, including punitive damages for Defendants’ willful and

malicious conduct, (3) award Plaintiff its costs and attorneys’ fees, and (4) award Plaintiff

all additional relief this Court deems fair and just.

                                       COUNT III
                                    Defamation Per Se

       76.      Plaintiff repeats and realleges paragraphs 1 through 63 as if fully set forth

herein.

       77.      On or around September 3 and 5, 2015, Defendants made the false

statements contained in Ex. B to this First Amended Complaint to the former President

of the CTA.




                                            - 15 -
 Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 16 of 34 PageID #:1717




         78.   On or around August 9, 2016, Defendants made false statements about

Plaintiff to individuals at King County Metro Transit and Sound Transit accusing

Plaintiff of criminal activity, improper relationships with female direct reports, telling

King County Metro Transit officials that Cavelle could not reapply for employment with

CTA, otherwise misleading King County and Sound Transit officials with respect to

Cavelle’s separation form CTA, and for those other false statements detailed above and

incorporated herein.

         79.   Defendants knew at the time they made the statements that they were

false.

         80.   The statements made by Defendants impute the commission of a criminal

offense to Plaintiff.

         81.   The statements made by Defendants impute an inability to perform or want

of integrity in the discharge of the duties of Plaintiff’s office or employment.

         82.   The statements made by Defendants prejudice Plaintiff, or impute a lack of

ability, in his trade, profession, and business.

         83.   The statements made by Defendant have caused Plaintiff damage is his

business and profession, and specifically caused the loss of the job with King County

Metro Transit.

         WHEREFORE, Plaintiff, George Cavelle, respectfully requests that this Court: (1)

enter judgment in favor of Plaintiff and against Defendants, (2) award Plaintiff all

damages proven at trial, including punitive damages for Defendants’ willful and

malicious conduct, (3) award Plaintiff its costs and attorneys’ fees, and (4) award Plaintiff

all additional relief this Court deems fair and just.




                                           - 16 -
 Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 17 of 34 PageID #:1718




                                      COUNT IV
                                  Defamation Per Quod

         84.   Plaintiff repeats and realleges paragraphs 1-63 as if fully set forth herein.

         85.   On or around September 3 and 5, 2015, Defendants made the false

statements contained in Ex. B to this First Amended Complaint to the former President

of the CTA.

         86.   On or around August 9, 2016, Defendants made false statements about

Plaintiff to individuals at King County Metro Transit and Sound Transit accusing

Plaintiff of criminal activity, improper relationships with female direct reports, telling

King County Metro Transit officials that Cavelle could not reapply for employment with

CTA, otherwise misleading King County and Sound Transit officials with respect to

Cavelle’s separation form CTA, and for those other false statements detailed above and

incorporated herein.

         87.   Defendants knew at the time they made the statements that they were

false.

         88.   The statements made by Defendants impute the commission of a criminal

offense.

         89.   The statements made by Defendants impute an inability to perform or want

of integrity in the discharge of the duties of Plaintiff’s office or employment.

         90.   The statements made by Defendants prejudice Plaintiff, or impute a lack of

ability, in his trade, profession, and business.

         91.   The statements made by Defendant have caused Plaintiff damage is his

business and profession, and specifically caused the loss of the job with King County

Metro Transit.



                                            - 17 -
 Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 18 of 34 PageID #:1719




         WHEREFORE, Plaintiff, George Cavelle, respectfully requests that this Court: (1)

enter judgment in favor of Plaintiff and against Defendants, (2) award Plaintiff all

damages proven at trial, including punitive damages for Defendants’ willful and

malicious conduct, (3) award Plaintiff its costs and attorneys’ fees, and (4) award Plaintiff

all additional relief this Court deems fair and just.

                                         COUNT V
                                        False Light

         92.   Plaintiff repeats and realleges paragraphs 1-63 as if fully set forth herein.

         93.   On or around September 3 and 5, 2015, Defendants made the false

statements contained in Ex. B to this First Amended Complaint to the former President

of the CTA.

         94.   On or around August 9, 2016, Defendants made false statements about

Plaintiff to individuals at King County Metro Transit and Sound Transit accusing

Plaintiff of criminal activity, improper relationships with female direct reports, telling

King County Metro Transit officials that Cavelle could not reapply for employment with

CTA, otherwise misleading King County and Sound Transit officials with respect to

Cavelle’s separation form CTA, and for those other false statements detailed above and

incorporated herein.

         95.   Defendants knew at the time they made the statements that they were

false.

         96.   The statements made by Defendants impute the commission of a criminal

offense.

         97.   The statements made by Defendants impute an inability to perform or want

of integrity in the discharge of the duties of Plaintiff’s office or employment.



                                            - 18 -
 Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 19 of 34 PageID #:1720




       98.    The statements made by Defendants prejudice Plaintiff, or impute a lack of

ability, in his trade, profession, and business.

       99.    The statements made by Defendant have caused Plaintiff damage is his

business and profession, and specifically caused the loss of the job with King County

Metro Transit.

       100.   That statements made by Defendants are highly offensive or embarrassing

to a reasonable person of ordinary sensibilities.

       101.   Defendants made the statements to Kruesi and the individuals in Seattle

with reckless disregard as to their offensiveness, and even now cannot establish where

Defendants gained the information published, nor whether it is true.

       WHEREFORE, Plaintiff, George Cavelle, respectfully requests that this Court: (1)

enter judgment in favor of Plaintiff and against Defendants, (2) award Plaintiff all

damages proven at trial, including punitive damages for Defendants’ willful and

malicious conduct, (3) award Plaintiff its costs and attorneys’ fees, and (4) award Plaintiff

all additional relief this Court deems fair and just.




                                           - 19 -
 Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 20 of 34 PageID #:1721




                                    JURY DEMAND

       Plaintiff demands a trial by jury on all issues and claims so triable under the

Constitution of the United States of America, the Constitution of the State of Illinois, and

and/or any applicable statute.

Dated: February 27, 2019                  Respectfully submitted,

                                          GEORGE CAVELLE


                                          By:__________________________________

                                          Robert D. Sweeney
                                          John J. Scharkey
                                          Sweeney & Scharkey LLC
                                          111 West Washington Street
                                          Burnham Center, Suite 1160
                                          Chicago, Illinois 60602
                                          Tel. (312) 384-0500

                                          Counsel for Plaintiff George Cavelle




                                           - 20 -
 Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 21 of 34 PageID #:1722




                                      JURY DEMAND


       Plaintiff demands a trial by jury on all issues and claims so triable under the

Constitution of the United States of America, the Constitution of the State of Illinois, and/or

any applicable statute.


Dated: July 9, 2019                        Respectfully submitted,


                                           GEORGE CAVELLE



                                           By:      /s/ Garrett H. Nye
                                                    Robert D. Sweeney
                                                    John J. Scharkey
                                                    Garrett H. Nye
                                                    Sweeney, Scharkey & Blanchard, LLC
                                                    111 W. Washington St.
                                                    Burnham Center
                                                    Suite 1160
                                                    Chicago, Illinois 60602
                                                    Tel. (312) 384-0500

                                                    Counsel for Plaintiff George Cavelle




                                             -20-
 Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 22 of 34 PageID #:1723




                               CERTIFICATE OF SERVICE


       I certify that I caused a copy of the foregoing to be filed with the Clerk of Court using

the Court’s ECF/CM filing system which will send notice of this filing to all parties of record.


Dated: July 9, 2019                         By:     /s/ Garrett H. Nye
                                                    Garrett H. Nye
                                                    Sweeney, Scharkey & Blanchard, LLC
                                                    111 W. Washington St.
                                                    Burnham Center
                                                    Suite 1160
                                                    Chicago, Illinois 60602
                                                    Tel. (312) 384-0500

                                                    Counsel for Plaintiff George Cavelle




                                             -21-
Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 23 of 34 PageID #:1724
Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 24 of 34 PageID #:1725
Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 25 of 34 PageID #:1726
Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 26 of 34 PageID #:1727
Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 27 of 34 PageID #:1728
Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 28 of 34 PageID #:1729
Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 29 of 34 PageID #:1730
Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 30 of 34 PageID #:1731
Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 31 of 34 PageID #:1732
Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 32 of 34 PageID #:1733
Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 33 of 34 PageID #:1734
Case: 1:17-cv-05409 Document #: 102 Filed: 07/09/19 Page 34 of 34 PageID #:1735
